Citation Nr: 1145990	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left breast disorder, including for residuals of a left breast biopsy.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from April to December 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

According to a statement dated in March 2009, the Veteran additionally wants service connection for a skin condition that she also contends is related to her left breast biopsy in service.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is currently before the Board, it requires further development before being decided.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran alleges she has a left breast disorder as a result of her breast surgery in service.  She cites various complications or consequences of that surgery, including implementation of a microwave chip.

Her service treatment records (STRs) indicate that in July 1986 she was seen for a lump on her left breast.  The diagnosis was fibrocystic disease.  She had a left breast biopsy, and the results were benign.  Her military service ended in December 1986.

Nearly 20 years later, in September 2006, the Veteran submitted mammography and sonomammography reports dated in September and October 2005 showing evidence of left breast calcifications and/or cysts.

She had a VA compensation examination in November 2006.  The diagnostic assessment indicated she was status post breast biopsy while on active duty in 1986, and that she stated she had a microchip inserted into her left breast.  This VA examiner suggested the Veteran undergo a bilateral (i.e., left and right breast) mammogram, that she also perform a monthly breast self examination, and that she undergo a psychiatric evaluation.

Other medical records in the file, including concerning a mental status consultation she since has had in February 2009, indicate she was referred to a psychologist for evaluation because of a problem with her sisters.  They alleged she had paranoid schizophrenia or dementia (that she said that she and her neighbors were cloned, that her daughter isn't her daughter, and that her house isn't her house).  The diagnosis at the conclusion of that mental status evaluation was adjustment disorder with anxiety.  That examiner did not find criteria corresponding to psychosis, schizophrenia or dementia.

It does not appear the November 2006 VA compensation examiner reviewed the preceding September and October 2005 diagnostic reports, or the results of this mental status evaluation the Veteran since has had in February 2009.  And based on the evidence currently in the file, it is unclear whether the Veteran has any systemic or chronic disease involving her left breast, including the fibrocystic disease diagnosed during her service, and whether this disease is related to or a complication of the left breast biopsy she also had during her service.  Therefore, medical comment is needed concerning this before deciding this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If still available, forward the claims file to the VA examiner that performed the November 2006 evaluation of the Veteran and ask that he submit an addendum statement:  (i) first clarifying whether the Veteran has any current left breast disorder or condition that could be considered chronic, i.e., permanent.

If she does, then a medical opinion also is needed concerning its etiology - including specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this current disorder is related to the fibrocystic disease that was diagnosed during her military service and/or a result or complication of the biopsy she also had in service, the results of which reportedly were benign (negative).

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

All diagnostic testing and evaluation needed to make these determinations should be performed.


Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand.  

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for any scheduled additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.


2.  Then, in light of the additional evidence, readjudicate this claim for service connection for a left breast disorder.  If this claim is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


